President.
The act of Thomas Campbell cannot affect Coffman, nor William Campbell, after the sale to him. A submission is revocable before the award or hearing.
Brackenridge then offered a decision of the Board of Property on a caveat entered by William Campbell against John M'Gaw, dismissing the caveat because a record in ejectment had been produced.
Woods. The court having already rejected the ground of this decision, the decision itself cannot be received.
President. As a decision between the parties in this suit, on the subject now in dispute, it may be given in evidence. Its operation is another thing.
Brackenridge contended for the line run by Boyd, or, at any rate, the agreed line, as the boundary between the parties.
Woods argued, that the line run by Boyd was but a line of experiment and never intended to be final, and that the agreed line was incredible.
*309President. The arbitration or reference and award or report, with the judgment on it, must be laid out of the question, as not binding the present parties. If so, as the decision of the Board of Property states this as its foundation, it cannot, with propriety, be allowed to influence this question.
The location intitled Coffman to three hundred acres, but he might limit himself, if he pleased to one hundred. He did limit himself by Boyd's line, which, if acquiesced in, was decisive. He might indeed have called on the public authority to change it; and it would have been changed, if no intermediate legal or equitable claim were affected by the alteration. But, if an intermediate right interfered, the alteration could not affect it.
The only clear evidence of the interference of public authority, to alter the limitation of Coffman's claim, is the survey made by Benjamin Lodge, 11th February, 1795. That indeed refers to old lines. How, or when, or why, the old lines were made, it does not appear.
The questions then are, Were those old lines made by authority, were they such as would have been a limitation of Coffman's claim, or were they voluntary and not binding him? If they were voluntary and not binding him, were they an alteration of Boyd’s authoritative survey? If they were authoritative, did any intermediate legal or equitable right intervene?
Before 11th February, 1795, a legal right, M'Gaw’s warrant and survey, intervened; and no act done by Galbraith then, could affect the title acquired by M'Gaw before.
The agreed line rests on the credibility of the witnesses; and the truth must be ascertained by you.
The jury found a verdict for the defendant.